DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 5/9/21.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by West et al (20140175244).
Claim 1.  West discloses a wire management system for solar panel arrays comprising:
a. a solar panel mounting assembly (110 and/or 120 and/or frame portion 104a,b); 
b. a conduit (as seen in the figures below and/or 105) further comprising an opening wherein the conduit is coupled to, and extends beneath a length of the solar panel mounting assembly (as seen in the figure below); and 
c. a tab (any of 6600,6900,7200) further comprising a first end and a length that extends to a second end such that: 

ii. the length of the tab is aligned laterally along the outside of the conduit forming a perimeter around the conduit (as noted at least at paragraphs 0222-0227 and as seen in figures 66-74; where the tab is aligned laterally outside/laterally to the conduit where the conduit is as noted in the figure below and where the conduit is 105, where they are not within the conduit and are assembled to be on a side of the conduit forming a perimeter, i.e laterally).

    PNG
    media_image1.png
    482
    757
    media_image1.png
    Greyscale

Claim 2.  The wire management system of claim 1 wherein the tab is resilient such that when the tab is moved upward from a first position and subsequently released, the first tab returns to the first position (as noted in paragraphs 0222-0227 where it has a spring action both for attaching to the frame and for holding the wires by press fit).
Claim 3.  The wire management system of claim 1 further comprising at least one wire (as noted in figures 66-74 and in the disclosure) wherein the tab is resilient and is 
Claim 10.The wire management system of claim 2 such that when the tab is moved upward from a first positon the conduit passes within the perimeter of the tab (as noted at least in paragraphs 0222-0227 and figures 66-74).
Response to Arguments
Applicant's arguments filed 5/9/21 have been fully considered but they are not persuasive.
Applicant’s argument that the tab of West is not pivotally coupled to the solar panel mounting assembly is not persuasive.  The tab of West, as noted in the rejection above, is attached at 104a as seen in at least figures 66-68 and is pivotally coupled as noted in at least figure 67.  Additionally, it should be noted that the limitation “pivotally coupled” is considered a product-by-process claim. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself.  See MPEP 2113.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).  In the instant case the tab is coupled therefore the method by which it is coupled does not distinguish over the prior art.
Applicant’s argument that element 104 of West is not a solar panel mounting assembly is not persuasive.  It is an assembly by which the panel is mounted, as seen 
Applicant’s argument that the element 6600 is in no way aligned laterally along the outside of the conduit in a way that forms a perimeter around the conduit is not persuasive.  As noted in the rejection above when the conduit is element 105 the tab 6600,69000,7200 is snapped onto the conduit laterally along the outside of the conduit as seen in figures 66-74.  Where the conduit is as noted in the annotated figure above, the tab/frame 104 assembly of West are aligned laterally to the conduit, outside of the conduit, where they are not within the conduit and are assembled to be on a side of the conduit, i.e laterally; in each interpretation forming a perimeter around the conduit at least at one side.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635